Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 1 of 56 Page ID
                                 #:39678




                  EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 2 of 56 Page ID 1
                                 #:39679

   1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
   2      ___________________________________________________________

   3      J.B.B.C., A MINOR CHILD, by     ) Civil Action
          and through his father and      ) No. 1:20-cv-01509-CJN
   4      Next Friend, Carlos Emilio      )
          Barrera Rodriguez,              )
   5                                      )
                             Plaintiff,   )
   6                                      ) Telephonic Motion
          vs.                             ) Hearing
   7                                      )
          CHAD F. WOLF, Acting            )
   8      Secretary of Homeland           )
          Security, in his official       )
   9      capacity, et al.,               ) Washington, D.C.
                                          ) June 24, 2020
  10                         Defendants. ) Time: 10:00 a.m.
          ___________________________________________________________
  11
                    Transcript of Telephonic Motion Hearing
  12                               Held Before
                 The Honorable Carl J. Nichols (via telephone)
  13                      United States District Judge
          ____________________________________________________________
  14
                                A P P E A R A N C E S
  15
          For the Plaintiff:         Lee Gelernt
  16      (via telephone)            AMERICAN CIVIL LIBERTIES
                                     UNION FOUNDATION
  17                                 125 Broad Street, 18th Floor
                                     New York, New York 10004
  18                                 lgelernt@aclu.org

  19                                 Jamie L. Crook
                                     CENTER FOR GENDER AND REFUGEE STUDIES
  20                                 200 McAllister Street,
                                     San Francisco, California 94102
  21                                 crookjamie@uchastings.edu

  22                                 Stephen B. Kang
                                     Cody H. Wofsy
  23                                 AMERICAN CIVIL LIBERTIES
                                     UNION FOUNDATION
  24                                 Immigrants' Rights Project
                                     39 Drumm Street
  25                                 San Francisco, California 94111
                                     skang@aclu.org
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 3 of 56 Page ID 2
                                 #:39680

   1      For the Plaintiff, continued:
          (via telephone)         Arthur B. Spitzer
   2                              AMERICAN CIVIL LIBERTIES UNION
                                  OF THE DISTRICT OF COLUMBIA
   3                              915 15th Street, Northwest, 2nd Floor
                                  Washington, D.C. 20005
   4                              artspitzer@gmail.com

   5      For the Defendants:     Jean Lin
          (via telephone)         Erez Reuveni
   6                              U.S. DEPARTMENT OF JUSTICE
                                  Civil Division, Federal Programs Branch
   7                              1100 L Street, Northwest, Room 11532
                                  Washington, D.C. 20005
   8                              jean.lin@usdoj.gov
          ____________________________________________________________
   9
          Stenographic Official Court Reporter:
  10      (via telephone)         Nancy J. Meyer
                                  Registered Diplomate Reporter
  11                              Certified Realtime Reporter
                                  United States Courthouse, Room 6509
  12                              333 Constitution Avenue, Northwest
                                  Washington, D.C. 20001
  13                              (202) 354-3118

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 4 of 56 Page ID 3
                                 #:39681

   1                               P R O C E E D I N G S

   2                (REPORTER'S NOTE: This hearing was held during the
          COVID-19 pandemic stay-at-home restrictions and is subject to
   3      the limitations of technology associated with the use of
          technology, including but not limited to telephone and video
   4      signal interference, static, signal interruptions, and other
          restrictions and limitations associated with remote court
   5      reporting via telephone, speakerphone, and/or
          videoconferencing.)
   6

   7                   THE COURT:    Good morning.   This is Judge Nichols.

   8      Ms. Lesley, could you please call this matter.

   9                   THE COURTROOM DEPUTY:     Good morning, Judge.   Yes,

  10      sir.

  11                This is Civil Case Year 2020-1509, J.B.B.C. v. Chad F.

  12      Wolf, et al.; movant:       Scholars of Refugee and Immigration Law;

  13      amicus:    International Refugee Assistance Project.

  14                Counsel, please introduce yourselves for the record,

  15      beginning with the plaintiffs.

  16                   MR. GELERNT:    This is Lee Gelernt from the ACLU for

  17      plaintiffs.

  18                   THE COURT:    Mr. Gelernt, good morning.

  19                   MR. GELERNT:    Good morning, Your Honor.

  20                   MR. WOFSY:    Good morning.   This is Cody Wofsy, also

  21      from the ACLU, for plaintiff.

  22                   THE COURT:    Good morning.

  23                   MR. KANG:    Good morning.    This is Stephen Kang from

  24      the ACLU for plaintiffs.

  25                   THE COURT:    Mr. Kang.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 5 of 56 Page ID 4
                                 #:39682

   1                   MS. CROOK:    Good morning.   This is Jamie Crook from

   2      the Center for Gender and Refugee Studies for plaintiff.

   3                   THE COURT:    Ms. Crook, good morning.

   4                   MS. LIN:    Good morning.   This is Jean Lin for the

   5      government, and with me is Erez Reuveni.

   6                   THE COURT:    Ms. Lin, good morning.

   7                   MS. LIN:    Good morning.

   8                   MR. REUVENI:    Good morning, Your Honor.

   9                   THE COURT:    Good morning.

  10                Is there anyone else representing any of the parties who

  11      would like to state an appearance.

  12                   MR. SPITZER:    Yes, Your Honor.   This is

  13      Arthur Spitzer from the ACLU of D.C. for the plaintiffs.

  14                   THE COURT:    Mr. Spitzer, good morning.     Anyone else?

  15                Okay.   So we're obviously here on the plaintiff's

  16      motion.    Mr. Gelernt, are you going to take the lead this

  17      morning for plaintiff?

  18                   MR. GELERNT:    I will, Your Honor.

  19                   THE COURT:    Let me start with you then.    And here --

  20      let me back up for a second.      Here's -- here's how I intend to

  21      conduct this hearing.       I'd like to hear from plaintiff's

  22      counsel to start.       We'll then hear from the government.     We'll

  23      hear briefly, I hope, from plaintiff again in rebuttal, and the

  24      government -- I will give the opportunity to the government to

  25      have a short surrebuttal, if it so chooses.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 6 of 56 Page ID 5
                                 #:39683

   1                I intend to conduct this very much like an oral argument

   2      if we were all in the courtroom together.        I recognize there

   3      are obvious technological limitations that we have here.          In

   4      the event that there's a -- someone gets disconnected or it's

   5      difficult to hear someone, we'll just pause and -- and note

   6      that and rewind as necessary.

   7                And for the court reporter, I would ask that any time

   8      someone new begins speaking, if the person who begins speaking

   9      could state his or her name so that the court reporter knows

  10      who's speaking; that would be very helpful.

  11                So with that, Mr. Gelernt, please go ahead.

  12                I -- I should also say that I have read all of the

  13      papers, including the sealed declarations.        So I am quite

  14      familiar with -- I should say and also to include the amicus

  15      briefs.    I'm quite familiar with the arguments that have been

  16      made and the facts.       So with that, why don't you go ahead and

  17      start and present your argument for why I should, I think,

  18      extend the stay of removal or return beyond today.

  19                   MR. GELERNT:    Thank you, Your Honor.    This is

  20      Mr. Gelernt.

  21                There are, obviously, as the Court knows, two basic

  22      prongs to this.    There is the merit, and then there is the

  23      balance of harms and equities.      With the Court's permission,

  24      I'd like to start with the merits.

  25                   THE COURT:    Please do.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 7 of 56 Page ID 6
                                 #:39684

   1                 MR. GELERNT:    On the merits -- on the merits we have

   2      three arguments.    The first is, of course, that section 265

   3      does not authorize the expulsion of any individual.         The second

   4      is even assuming that section 265 does authorize the expulsion

   5      of some individuals, it needs to be read in conjunction with

   6      the child protection and asylum protection statutes, and at

   7      least for children seeking protection, they cannot be expelled

   8      without the procedures afforded by Congress in The Immigration

   9      Act, and the full argument is that this is -- that the rule is

  10      arbitrary and capricious under the APA.        And I'd like to start

  11      with the 265 argument and why it doesn't authorize expulsions.

  12              The government recognizes, of course, that 265 doesn't

  13      state that the government may expel someone.        So they're asking

  14      for an implied power.     That's an enormous power to expel

  15      someone.   We are not aware of any time in the history of the

  16      country where the government's power to deport someone has not

  17      been stated expressly, and, of course, it's always been in

  18      The Immigration Act.     Beyond that, of course, the government's

  19      argument has enormous implications, because, as the government

  20      recognizes, the statute doesn't, on its face, differentiate

  21      between citizens and noncitizens.

  22              And while the government has only exercised their power

  23      in the regulation at this point as to noncitizens, the

  24      question, of course, is what the statute authorizes.         So if the

  25      statute were read to provide for expulsions, it would
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 8 of 56 Page ID 7
                                 #:39685

   1      necessarily have to provide for expulsions of citizens, and I

   2      think it -- it's inconceivable that Congress was saying the

   3      government can actually expel a United States citizen without

   4      any procedure.    Not only would it be unconstitutional, but

   5      for Congress has -- not only has taken that step but it does so

   6      with -- with implicit authority; I think it is inconceivable.

   7                 THE COURT:    Mr. Gelernt, your brief either argues or

   8      suggests that the -- that 265 is a grant of authority to the

   9      Surgeon General/CDC director to prohibit third parties, like

  10      transportation companies, from bringing persons or property to

  11      the United States.     You believe that the director of the CDC

  12      could not have -- or could not, consistent with 265, prohibit

  13      the entry of persons through Mexico in any manner, including if

  14      an alien attempted to walk across the border and the CDC

  15      director was concerned, for example -- just to use a

  16      differentiate hypothetical -- about an Ebola outbreak in

  17      Mexico, could the CDC director not say all entry is prohibited

  18      in any fashion?

  19                 MR. GELERNT:    So, Your Honor, we do not believe that

  20      it would authorize expulsions, but what could be barred are

  21      entries of third parties.      But I think what -- what I would --

  22      I want to address Your Honor's question where -- I think

  23      getting to the central point is what would happen in that

  24      situation is if the individual walked over the border, he could

  25      be arrested.    CDC could authorize quarantines.      There could be
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 9 of 56 Page ID 8
                                 #:39686

   1      potentially criminal penalties and fines, and then he could be

   2      expelled pursuant to the immigration laws.

   3              We -- we are simply saying that the 265 provision itself

   4      does not authorize expulsions and Congress did not intend to do

   5      that because it was fixing a very specific problem and it

   6      recognized that the immigration laws were there running

   7      parallel.    And if someone was going to be deported, they would

   8      be deported through the mechanism of the immigration laws that

   9      provided whatever procedural protections Congress believes were

  10      necessary, but that 265 itself would not bar expulsion.          So

  11      they could bar entry of -- and the government has another

  12      provision, 212(f) of The Immigration Act, which does allow the

  13      barring of entry, but 265 itself would not allow the

  14      expulsions.

  15              If the individual insisted on walking across the

  16      country, he would be arrested, potentially quarantined, and

  17      subject to immigration.     So it's not as if the government can't

  18      remove them.    What -- what 265 did not set up is a parallel

  19      deportation process.     The government can remove people, but it

  20      would be according to the immigration laws.

  21                  THE COURT:   So I understand that is your argument,

  22      but I'm trying to understand, first, what power section 265 of

  23      Title 42 does confer, and it seems to me that your brief argues

  24      that the power is limited to -- because of the use of the term

  25      "introduction," that the power is limited to prohibiting third
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 10 of 56 Page ID 9
                                 #:39687

    1      parties from bringing to the United States persons from

    2      countries, you know, assuming that there are the -- the

    3      appropriate reasons to do so.      And my question is would -- if

    4      that's right, then wouldn't that mean that the CDC director

    5      actually lacks the authority to prohibit persons from entering

    6      from another country who aren't being transported by third

    7      parties?

    8                   MR. GELERNT:    Yes, Your Honor.   And I apologize if I

    9      didn't answer that really.      That's correct under our broadest

   10      theory, that it regulated third parties; that Congress was

   11      looking at a very specific problem from Europe with cholera,

   12      thought this was the proper fix, and didn't authorize 265 to go

   13      beyond third parties.       And I -- I -- so that -- that is our

   14      argument, Your Honor.

   15              And in the legislative history, as we've pointed out,

   16      Senator Harris, who was particularly involved in the

   17      legislation, one of the co-sponsors, actually made a point of

   18      saying there are other acts that deal with, quote/unquote, land

   19      crossings.    And so what -- what -- the legislative history, I

   20      think the text and context shows very clearly, is that it was

   21      directed at third parties.      And I -- I was simply making the

   22      point that the government would not, of course, be unable to

   23      deal with someone who walked across the border.        There are all

   24      sorts of powers.

   25              And they can, in fact, use 212(f) as a power to bar
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 11 of 56 Page ID 10
                                 #:39688

    1      entry.   I think the reason that the government has not used

    2      212(f) in this context is because the immigration laws are very

    3      clear that they don't -- even someone with a communicable

    4      disease can still apply for asylum, and especially a child.

    5      And so they're trying to use this power that's never before

    6      been used to bar expulsions throughout history:        Spanish flu,

    7      meningitis.   And the government says it's never been used, but

    8      the truth is it has been used.      It's just never been -- against

    9      persons.   It's just never been used for expulsions, and I think

   10      ultimately what -- what the government's argument comes down

   11      to -- and I think Your Honor put his finger on it, without a

   12      question, is the government's saying, well, we must have to

   13      have that power because we think it's necessary.

   14               And that's, of course, as Your Honor knows, not the way

   15      legislation works.    I think the D.C. v. DOL, D.C. Circuit case,

   16      that -- that then Judge Kavanaugh wrote, I think specifically

   17      addresses that Congress sometimes picks specific means, and

   18      even if people think the statute might need to be updated or

   19      need other powers, the courts cannot update a statute or

   20      rewrite it.   But, again, I do think the government has

   21      significant powers with respect to individuals.        And with

   22      children in particular, Congress has gone out of their way to

   23      make clear that you cannot just expel a child summarily.

   24               And so what -- what we believe is that the government

   25      has not actually offered an interpretation of 265's text,
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 12 of 56 Page ID 11
                                 #:39689

    1      context, structure, or history and that -- their argument

    2      reduces to Congress must have given us this power because we

    3      think we need it.    And, of course, again, that's not the way

    4      legislation works.    There is very specific evidence that

    5      Congress was focusing on third parties in 1893, and the

    6      government concedes that when the provision was recodified in

    7      1944, it wasn't changed substantively, and, in fact, the

    8      wording is virtually identical.

    9              But beyond that 265 argument --

   10                 (Indiscernible simultaneous cross-talk.)

   11                 THE COURT:    Mr. Gelernt --

   12                 MR. GELERNT:    I'm sorry, Your Honor.

   13                 THE COURT:    -- is a different version of it -- or

   14      maybe it's the same argument -- but a different argument is

   15      that "introduction" is potentially an ambiguous term.         We are

   16      entitled to some form of deference in interpreting

   17      "introduction."    Introduction could be the bringing by a third

   18      party to the United States, but it could also be something like

   19      permitting a person to, I guess, enter society or something

   20      like that, to be introduced to.      That is what the CDC has

   21      interpreted this provision to include, and so this provision

   22      and its prohibition on introduction, or the grant of authority

   23      to prohibit introduction, includes the grant of authority to

   24      prohibit persons from entering society, or something like that.

   25              And that, while that may not be the only plausible
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 13 of 56 Page ID 12
                                 #:39690

    1      interpretation of the statute, it is at least a reasonable one

    2      as to which the CDC gets some deference.       What is your answer

    3      to that argument?

    4                   MR. GELERNT:   Yes, Your Honor.   So -- so two basic

    5      points.    The -- the first is that we don't believe that the

    6      government gets Chevron deference here because there really was

    7      no considered interpretation laid out anywhere of the term

    8      "introduction" by the agency.      Obviously counsel in a brief has

    9      tried to do a better job.     As this Court knows, ultimately you

   10      have to look to what the agency did, and I think that there was

   11      a conclusory or nonexistent interpretation.        So I think under

   12      this Court's decisions -- under D.C. Circuit's decision in Fox

   13      and other decisions, conclusionary statements would not get

   14      deference.    And so we don't think Chevron applies at all.

   15                But we also believe -- our second point is even if you

   16      were to apply Chevron, we don't believe that the statute is

   17      ambiguous.    And, you know, I take Your Honor's point that

   18      "introduction" conceivably could have different meanings.          We

   19      think the better meaning would be third parties, because it

   20      would be too awkward to say you're introducing yourself into

   21      the country.    And I think the Supreme Court decision we cited

   22      using that term bears that out.

   23                But I think it goes beyond just the text.      If it was

   24      just the text, I think it would be a closer case, but I think

   25      when you look at the context, all the provisions are dealing
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 14 of 56 Page ID 13
                                 #:39691

    1      with vessels in 1894.     The penalties are on vessels.      And then

    2      you look at the legislative history, and it's very clear that

    3      this was not creating implicitly a parallel deportation

    4      process.   I mean, that would have been a remarkable thing for

    5      Congress to do by implication.      And it's -- this is laser

    6      focused on third parties and ships.

    7              So I think when you use all the tools of statutory

    8      construction, we don't believe that the government's

    9      interpretation is even reasonable.       But I don't think the

   10      government truthfully has grappled -- you know,

   11      respectfully has grappled with all of those tools and really

   12      dug into the legislative history.      The only point they've made

   13      is that the legislation move from just regulating immigration

   14      to regulating all persons, including citizens, but, again, that

   15      doesn't bear on the distinction between ships, third parties,

   16      and nonthird parties.     And, in fact, I think it helps our side

   17      because it seems highly unlikely that Congress implicitly would

   18      authorize the expulsion of citizens.

   19              But -- but our central point on the deference is I think

   20      Your Honor can look at the IFR and all the orders and can see

   21      no actual considered interpretation of the word "introduction."

   22      And beyond that, I -- I would note, again, what Judge -- then

   23      Judge Kavanaugh said in the D.C. v. DOL case; when all of a

   24      sudden there's a new interpretation of a statute after decades

   25      and decades in that case, 80 years, the Court should be very
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 15 of 56 Page ID 14
                                 #:39692

    1      hesitant to find a new interpretation of a statute that's

    2      proper.    And in our case, it's well over 80 years.       It's 127

    3      years.

    4                Contrary to the government's suggestion, the government

    5      has used section 265, has invoked it.       It has never invoked it

    6      for expulsions, including the meningitis outbreak in 1929, the

    7      Spanish flu.    And so now all of a sudden this is a very new

    8      interpretation after more than a century without any considered

    9      discussions.    So at a minimum, I think the agency would have to

   10      go back and offer some interpretation in order to get

   11      deference.

   12                   THE COURT:   Thank you.   I -- I interrupted you.     You

   13      were, I think, going to move on to another merits-related

   14      point.

   15                   MR. GELERNT:   Your Honor, I was -- thank you, Your

   16      Honor.

   17                I was going to move on to our second argument, which is

   18      even if the Court decides that section 265 does authorize

   19      expulsions for some people or the Court wants to pretermit that

   20      question, that broader question, and just focus on the narrow

   21      question of whether people -- children or those seeking asylum

   22      can be removed without any procedures based on section 265.           We

   23      believe the answer is clear; that, you know, as the

   24      Supreme Court, this Court has said over and over, the courts

   25      needs to look at the entire legal landscape and try to
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 16 of 56 Page ID 15
                                 #:39693

    1      reconcile them.    We have Congress enacting the TVPRA and the

    2      various asylum statutes recently and continuing to update those

    3      statutes and providing very specific protections to children.

    4      And Congress then put in very specific instructions when those

    5      statutes would not apply and has never once said communicable

    6      diseases or public health emergencies override that.         And

    7      that's, of course, consistent with international law as -- as

    8      some of the amicus briefs indeed -- it's not as if Congress was

    9      not aware of the problem of communicable diseases.         It has been

   10      aware of that issue obviously in the immigration context back

   11      to the 1890s, and it has always said people with communicable

   12      diseases can be removed.

   13                But one thing Congress has not allowed is the

   14      communicable disease inadmissibility ground to override the

   15      protections for children or asylum seekers.        And so what we're

   16      talking about is simply providing the process to those subset

   17      of groups.    I don't think the government has offered any real

   18      interpretation of those provisions, given the exemptions in

   19      those provisions and given that they do not provide an

   20      exemption for public health or communicable diseases, that

   21      would allow this Court to find that a child is not entitled to

   22      those protections that the Congress has afforded for -- for

   23      minors.

   24                And -- and in terms -- I just want to address the

   25      deference point, because our deference point is, to some
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 17 of 56 Page ID 16
                                 #:39694

    1      extent, the same as in the first question, but I think there's

    2      an additional point.     One point is we don't believe Chevron

    3      should apply because it's conclusionary.       Again, that -- that

    4      point remains, but I think also this -- the way where the

    5      courts have been very clear, that where there are two statutes

    6      that need to be reconciled, that that is a place for the courts

    7      to do, especially here where you have the CDC having no

    8      expertise about the immigration laws and, conversely, DHS

    9      having no expertise about the -- the public health laws; that

   10      that is not a place where the courts would defer.         And so -- so

   11      we do think that Congress has paid specific attention to

   12      children, has decided what exemptions there should be for

   13      asylum laws, and is not creating one for public health.

   14              So unless the Court has questions about that, I would

   15      just maybe briefly talk about our arbitrary and capricious

   16      claim and then move to irreparable harm, unless -- I don't want

   17      to --

   18                 THE COURT:    Yes.

   19                 MR. GELERNT:    Okay.   Thank you, Your Honor.

   20                 THE COURT:    Thank you.

   21                 MR. GELERNT:    Our arbitrary and capricious claim, I

   22      think, is -- is fairly straightforward.       We are not asking the

   23      Court to second-guess different determinations by the CDC.

   24      What we are simply saying, I think in line with the

   25      Supreme Court's most recent decision on this in the DACA case,
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 18 of 56 Page ID 17
                                 #:39695

    1      is that the agency did not consider various factors and, in

    2      particular, did not consider various factors about children.

    3      That with respect to children, that children have a sponsor to

    4      go to, that they are -- they spend very little time in CBP.

    5      They have to be transferred within 72 hours out of CBP

    6      facilities.   That although, as the government points out,

    7      children can, of course, get COVID and can spread it, there are

    8      differences in the rates and that that's something that the

    9      government should have taken into account, as well as just the

   10      severe harm to children of sending them back to danger.

   11              These are unaccompanied children, and the government

   12      does not have an age limit.      So this child before you is 16,

   13      but the reports are that the children are much younger than 16.

   14      And so I think the agency was required to consider the harm,

   15      consider the difference in transmission rates, consider the

   16      fact that children, unlike adults, have to be transferred out

   17      of CBP immediately, within 72 hours, to ORR facilities.         They

   18      are then not held in congregate settings for too long.         They

   19      are sent to sponsors.

   20              So our -- our point is -- again, is a straightforward

   21      one, I think, and most recently reaffirmed by the Supreme Court

   22      in DACA, that those things should have been carefully

   23      considered with respect to children.       Whatever else the agency

   24      was going to do, it had an obligation to look at children very

   25      specifically.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 19 of 56 Page ID 18
                                 #:39696

    1              And the government, of course, says, well, the agency

    2      doesn't have to look at every possible scenario, but I think --

    3      I would be surprised if counsel comes on next and says, well,

    4      the government wasn't aware that children come as

    5      unaccompanied.    I mean, that has been an issue that has been an

    6      enormous one in the immigration world.       There is -- there's

    7      been national litigation for decades over that.        The government

    8      specifically has provisions about unaccompanied children.          Of

    9      course, most importantly, Congress has the TVPRA, and so this

   10      wasn't some sort of incidental aspect of the issue that the

   11      government didn't consider.      It was a central part of these

   12      expulsions, and yet there is no specific discussion of it in

   13      the IFR or any of the three orders.

   14              Unless the Court has questions about the arbitrary and

   15      capricious claim, I thought I would turn to the irreparable

   16      harm, unless the Court wants to leave that for later.

   17                 THE COURT:    No, please.    I would like to hear you on

   18      irreparable harm.

   19                 MR. GELERNT:    Okay.   Thank you, Your Honor.

   20              So on irreparable harm, we have three basic points.         One

   21      is, as the Court knows, irreparable harm wouldn't go to the

   22      legal questions.    If Congress has decided that section 265

   23      doesn't permit expulsions or that at least for asylum seekers

   24      and children expulsions are prohibited, then that would not be

   25      part of the irreparable harm analysis.       The irreparable harm --
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 20 of 56 Page ID 19
                                 #:39697

    1      I mean, the harm analysis.     The harm goes to right now the

    2      irreparable harm prong of the TRO.

    3              And on that we have two basic points.       One is that this

    4      case involves one 16-year-old boy.       The government has

    5      understandably tried to broaden it and say the Court at this

    6      state in this emergency motion should try and determine the

    7      balance of irreparable harm to the country as a whole versus

    8      all the children who may be -- who may be expelled.         And we

    9      don't believe that's proper given that the relief we're asking

   10      for is only that this Court stay this one boy's removal.          And I

   11      think on that, the government really hasn't made a claim that

   12      this one boy could not stay in the United States until this

   13      Court, on an expedited schedule, resolves a summary judgment

   14      motion, or however the Court wants to deal with it, whether

   15      it's a preliminary injunction or summary judgment.

   16              And we, of course, are ready to move at whatever speed

   17      the Court and the government wants to move at, but I don't --

   18      this boy does not have COVID.      He has been kept safely here.

   19      He can live with his father.      I don't think there really is --

   20      and I don't think the government seriously claims -- that

   21      there's harm from keeping this one boy here, and that's the

   22      only relief we are really requesting.

   23              Then -- so because that's the only relief we're

   24      requesting, we have not put in affidavits and not made broad

   25      arguments about the systemic harms generally and the balance of
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 21 of 56 Page ID 20
                                 #:39698

    1      harms.   We would note, just in passing almost, that from the

    2      IFR through the final May indefinite order, the government has

    3      retreated to some extent and said -- well, you know, they

    4      originally said testing takes three to four days.         It's not

    5      available.   The latest order doesn't make that point, of

    6      course, because testing is available now and it can be done

    7      very quickly.

    8               We would also note just broadly looking at children,

    9      because they only stay in CBP for 72 hours at most -- and

   10      usually it's less than a day or -- or a night -- that they're

   11      going to spend less time in CBP if they're transferred to ORR

   12      than they would if they have to be put on a plane.         What

   13      happened to this boy is what's routinely happening, is that the

   14      child spends time in CBP, then goes to a hotel where CBP has to

   15      guard the child, or at least accompany the child, in the hotel

   16      room for up to a week before they can find a plane.         So I think

   17      when you -- even when you look at it broadly, it's hard to say

   18      that the CBP would be suffering harm by sending children to

   19      ORR.

   20               But, again, I don't want to lose our central point,

   21      which is we are asking for very limited relief, and this is

   22      just staying this one boy's order, and I do not believe the

   23      government can say allowing this boy to go to his father's

   24      house or even a limited amount of time in an ORR facility and

   25      then be transferred to his father would cause irreparable harm.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 22 of 56 Page ID 21
                                 #:39699

    1              On -- on the other side of the ledger, this boy is in

    2      serious, serious danger if he goes back to Honduras.         I don't

    3      want to get too deep because we're on a public call.         And I

    4      know the Court has looked at the sealed affidavit, but he would

    5      be in very serious danger.     And as a comparator measure, he

    6      would be in more danger than the government would be in keeping

    7      this one boy here.

    8              So unless the Court has further questions, I -- I will

    9      stop there.

   10                 THE COURT:    I will -- I have one procedural question,

   11      which is if I were to extend the order prohibiting the

   12      plaintiff's return or removal, how quickly would you be

   13      prepared to file merits summary judgment briefs if I concluded

   14      that the -- the right procedural approach here was to, on a

   15      fairly -- the ultimate adjudication of this case -- but not

   16      have it mooted out by his return, could you -- could you file a

   17      motion for summary judgment?

   18                 MR. GELERNT:    Yes, Your Honor.    So -- so I want to --

   19      we are prepared to do it on any speed the Court -- any schedule

   20      the Court would want.     And so we don't believe that we should

   21      rewrite everything.     We will refer to these briefs where

   22      necessary and can do it in less than a week, file an opening --

   23      opening brief.

   24              The one caveat that I would say is that if the Court

   25      wants the administrative record before it -- and I assume it
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 23 of 56 Page ID 22
                                 #:39700

    1      probably does -- that we would need time to look at the

    2      administrative record to make sure that there are no additional

    3      arguments we would want to make or nothing that the Court would

    4      want us to address, and also to resolve any disputes if we

    5      thought that the administrative record was lacking something or

    6      wasn't complete in what we got.       But the bottom line is we are

    7      prepared to move as quickly as the -- as the Court would want

    8      us to do, subject to the government providing the

    9      administrative record.

   10                 THE COURT:    Thank you.

   11              Why don't we turn then -- thank you for the argument --

   12      to the government.    Ms. Lin, will you be taking the lead?

   13                 MS. LIN:   Yes, I will.

   14                 THE COURT:    So obviously there are a number of

   15      substantive arguments that I would like to get to, but because

   16      we were on this topic -- and this is obviously without

   17      prejudice to your contending that this is not at all the course

   18      I should take, but if I were to conclude that the appropriate

   19      procedure here would be to extend the stay or injunction of the

   20      removal or return for some period of time while the parties

   21      brief summary judgment motions, how quickly could the

   22      government, in your view, move and -- and, realistically, how

   23      soon from now could we have fully briefed summary judgment

   24      motions?

   25                 MS. LIN:   Your Honor, I think that the -- the best
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 24 of 56 Page ID 23
                                 #:39701

    1      information on the speed in which the agency can compile -- the

    2      agency can compile the administrative record is something close

    3      as possible to July 10th.     And -- and part of the reason is

    4      also that there are -- there is sensitive information in the

    5      administrative record that would need to be carefully vetted,

    6      not only among the agencies with equity, and there could also

    7      be diplomatic sensitive information.       So we would first need to

    8      seek a protective order to protect that, but we're still in the

    9      process of trying to assess all of the information that was

   10      considered.    So July 10th will be the outset best possible

   11      scenario for us to do it properly but expeditiously.

   12                 THE COURT:    For purposes of the administrative

   13      record.   And then, thereafter, I assume the government would be

   14      prepared to move reasonably quickly on merits briefs?

   15                 MS. LIN:   Yes.

   16                 THE COURT:    Okay.   So why shouldn't that be the right

   17      course here?    I obviously don't have before me the

   18      administrative record.     There are a number of arguments that

   19      have been made that are not particularly dependent on the

   20      administrative record, but why not extend the stay of removal

   21      or return, or however one wants to phrase it?        But the order

   22      I've already entered -- until we can on a very expedited basis

   23      resolve the merits here?

   24                 MS. LIN:   Your Honor, I think that what it comes down

   25      to is this case is really trying to determine a legal question,
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 25 of 56 Page ID 24
                                 #:39702

    1      which is what the section 265 authorizes the CDC to do, and we

    2      think that question answers the entire challenge here.         And --

    3      and, you know, even in the context of an emergency motion, it

    4      is clear that you need to have a likelihood of success in order

    5      to get the PI or the TRO in this instance.

    6                And putting aside the degree of irreparable harm, the

    7      Supreme Court since Winter has addressed PI motions in the

    8      context -- for example, in the context of the Eighth Amendment

    9      of lethal injection challenges.      And there the Supreme Court

   10      says, you know, we balance the likelihood of success.         It

   11      doesn't matter as to the other factors, because the likelihood

   12      of success will be independent.

   13                And so here we have a situation where the pure question

   14      of law before this Court can be decided based on the Court's

   15      interpretation of the language and the available textural --

   16      structural, textural, or even legislative history that

   17      plaintiff wants to rely on, and all those strong indicators

   18      suggest that the CDC has the authority to do what is currently

   19      happening to the plaintiff.

   20                   THE COURT:   But can I meaningfully decide the

   21      arbitrary and capricious challenge without the administrative

   22      record?

   23                   MS. LIN:   Yes, Your Honor, because the CDC order

   24      thoroughly considers many factors and many questions relating

   25      to the public health.     Remember, this is a public health order
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 26 of 56 Page ID 25
                                 #:39703

    1      designed precisely to address a very unique situation of a

    2      pandemic.    And the -- the APA's arbitrary and capricious

    3      standard is highly deferential, and so there is a no basis to

    4      say this is somewhat arbitrary given that the Court can fairly

    5      discern the path that the agency took to reach its decision and

    6      the factual findings of the CDC director considered are all

    7      presented in the orders themselves, particularly the first

    8      order and -- and as well why subsequently the order need --

    9      needed to be extended.     So all those considerations are there.

   10                And in terms of interpretation of the terms of the

   11      statute, which is particularly the phrase introduction of the

   12      persons or prohibition of introduction of persons, we -- we

   13      only currently have an interim final rule.        There is not a

   14      rulemaking record in the sense of having received public

   15      comments, considered the comments, and then issuing a final

   16      rule.   So all of the basis the agency is thinking are reflected

   17      in the -- in the order itself.

   18                   THE COURT:   So let's focus on the statute then, and I

   19      understand the argument, and I also understand that in at least

   20      some respects this case presents some relatively pure questions

   21      of law.    What in the government's view is the power to prohibit

   22      the introduction of persons?      What does that mean?

   23                   MS. LIN:   Your Honor, our position is that the power

   24      to prohibit -- for it to be effective, the power necessarily

   25      has to include the physical removal of persons from the
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 27 of 56 Page ID 26
                                 #:39704

    1      United States, even after the person has surreptitiously

    2      crossed the border and is apprehended while in process of -- of

    3      getting into the interior of the border.       And that --

    4                 (Indiscernible simultaneous cross-talk.)

    5                 THE COURT:    Ms. Lin, does that mean that if in a

    6      different hypothetical, but one that I teed up a little bit

    7      earlier, if there was an Ebola outbreak in Mexico and it was

    8      determined that it was unbelievably contagious, and even more

    9      so by -- by matters of degrees than COVID-19, and the CDC was

   10      concerned about anyone coming from Mexico to the United States,

   11      including nonaliens, including U.S. citizens, and some -- some

   12      U.S. citizens -- and the CDC, I take it, in your view, would

   13      have the power both to prohibit all entry from Mexico to the

   14      United States by anyone and then to effect the return to Mexico

   15      of anyone who slipped through, including citizens?

   16                 MS. LIN:   Yes, Your Honor.     I mean, obviously right

   17      now, the -- the language is broad.       It says persons, and that

   18      would include both citizens and noncitizens, but -- but the

   19      idea about barring the entry of U.S. citizens, I think that it

   20      kind of -- the -- the fundamental premise of the plaintiff's

   21      argument, it seems to me that they're saying because you

   22      necessarily cannot bar the reentry of U.S. citizens, so,

   23      therefore, clearly you can't bar anyone.       And that's a faulty

   24      premise, because, you know, in a case -- in the hypothetical

   25      scenario that Your Honor describes, if there is compelling
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 28 of 56 Page ID 27
                                 #:39705

    1      government interest in preventing the entry of U.S. citizens

    2      for a short duration during a very serious pandemic or Ebola

    3      outbreak of the type you described and the -- and the barring

    4      of the entry is done so in a very narrowly tailored way to

    5      address a particular public health crisis, then there is no

    6      reason to think that that would necessarily be unconstitutional

    7      and, therefore, it then impacts how Your Honor interprets the

    8      language, which is --

    9                 (Indiscernible simultaneous cross-talk.)

   10                 MS. LIN:   -- and broad.

   11                 THE COURT:    It seems to me, though, that there's a

   12      difference between barring the entry of persons, including U.S.

   13      citizens and -- on the one hand and on the other authorizing

   14      the removal of persons who have made it into the physical

   15      United States.    And for your argument to work, for the power

   16      for the introduction of persons to include the power to remove

   17      or return someone in the plaintiff's situation, I think you

   18      have to acknowledge that this would -- that that language would

   19      also permit the removal of U.S. citizens who, in my

   20      hypothetical, make it into the United States from Mexico in the

   21      context of the Ebola outbreak.

   22                 MS. LIN:   Yes.   If, Your Honor, the CDC order -- the

   23      CDC director determines that -- that such a removal is also

   24      required -- remember, the language of section 265 itself is

   25      it's broad and unambiguous, but it also recognizes that there
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 29 of 56 Page ID 28
                                 #:39706

    1      would necessarily be regulations that -- that would address

    2      particular circumstances.     And that is precisely our point;

    3      that this is entrusted to the judgment of the public health

    4      officials to make that determination because --

    5                 (Indiscernible simultaneous cross-talk.)

    6                 THE COURT:    But that is a remarkably broad power

    7      found in a provision that talks about prohibition of

    8      introduction.    And so, again, I return to the question of what,

    9      in your view, does the power to prohibit the introduction mean

   10      exactly?

   11                 MS. LIN:   Your Honor, this -- this -- the term is

   12      defined by the CDC in the interim final rule itself, and it

   13      lays out what introduction of persons details, and it's in the

   14      interim rule final -- final rule 42 C.F.R. 71.40(b)(1).         And it

   15      says it's to -- to -- it means the movement -- introduction

   16      into the United States of persons from a foreign country or

   17      place means the movement of a person from a foreign country and

   18      to place that -- and to place that person within -- in contact

   19      with -- with people within the United States.        And so this also

   20      then means that it's the removal of such person, is amidst of

   21      that movement.

   22              And this is what the CDC order interpreted to say that

   23      it means that people who are apprehended and who are then

   24      brought to the -- the congregate setting would then be returned

   25      as soon as possible; that kind of -- using Congress's term
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 30 of 56 Page ID 29
                                 #:39707

    1      prohibition of introduction, because that's why prohibition is

    2      there, to stop someone from doing something.

    3              And, you know, Your Honor is right that this is a very

    4      broad power, but, again, you know, it is -- again, I refer

    5      Your Honor to section 265's language itself, is to say that

    6      this -- whatever the Surgeon General determined and then, you

    7      know, these -- obviously these conditions have to be met.          But

    8      it also says ". . . in accordance with regulations . . . shall

    9      have the power to prohibit . . ."      So clearly Congress is not

   10      trying to think all possible scenarios in terms of how this

   11      would apply in any particular circumstance.        That's where the

   12      regulation comes in.     And, you know, I think we dispute the

   13      idea that this section 265 is to address purely a precise

   14      analysis that might have been in Congress's mind at the time

   15      they enacted 265.

   16              So we -- first of all, we think it's simply incorrect to

   17      say that this section 265 was enacted to address the specific

   18      problem of people coming in on ships, because that's -- that

   19      problem was addressed in a different part of section -- of the

   20      Act of 1893.    It's addressed in section 6, which talks about

   21      quarantine, talks about sanitation, talks about all these other

   22      things relating to conditions that may present a public health

   23      risk if vessels were to dock or to come to the ports of our

   24      country.   So for section 7, it doesn't say anything about the

   25      situation having to do with vessels.
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 31 of 56 Page ID 30
                                 #:39708

    1              So, yes, it is meant to be a very broad power, and, you

    2      know, the -- the legislative history we cited shows that it

    3      was -- it's the intention -- initial language of -- bars only

    4      immigration was amended, was rejected, and ultimately the

    5      decision was to say it's going to bar all persons.         So that

    6      shows that Congress is trying to conceive a situation where

    7      there could be a significant outbreak.

    8              And -- and, again, as Your Honor is well aware, this --

    9      this type of communicable disease doesn't stop at the border.

   10      It's not -- it doesn't lend itself to limitations by geographic

   11      boundaries.   So Congress's intention is to mitigate the public

   12      health threat, and so this interpretation is in line and

   13      consistent and is plainly contemplated in the statute itself.

   14              So if I could just make one more point about the

   15      interpretation as to why this sounds so broad.        One other thing

   16      to -- to note is, you know, the fact that Congress might not

   17      have thought about the situation that we're confronting today,

   18      this doesn't fully fit that, does not mean that it wouldn't --

   19      that the statute doesn't extend to that degree.        It's only the

   20      statute is plain, that's what controls, and as Your Honor may

   21      be aware, the Supreme Court just about a week ago decided the

   22      Bostock case, and that has to do with Title VII of the

   23      Civil Rights Act of 1964, prohibits an employer from firing

   24      someone simply for being gay or lesbian or transgender.         And so

   25      the Supreme Court said that those who adopted the Civil Rights
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 32 of 56 Page ID 31
                                 #:39709

    1      Act might not have participated a world to this particular

    2      result, but -- and likely that they weren't thinking about many

    3      of the Act's consequences that have become apparent over the

    4      years, but the limits on the drafters' imagination supply no

    5      reason to ignore as the law demands.       And so what we have here

    6      is there's law, broad and unambiguous language, and that's what

    7      should be given effect to.

    8                 THE COURT:    So don't I need to read this -- and I

    9      surely am familiar with Bostock and what the court said about

   10      language, but don't I have to read this statute, to the extent

   11      possible, in harmony with other statutory provisions out there?

   12      And it seems to me that there are three aspects of other

   13      statutes that are relevant to how one would harmonize this

   14      statute with those.

   15              The first is that other statutes clearly use the term

   16      "removal" or other verbs or -- or subjects that at least more

   17      clearly comes to a grant of the power to send someone back,

   18      where here that power is being implied from the definition of

   19      introduction.    That's the first -- first issue.

   20              The second is there are provisions in the immigration

   21      statutes that deal with communicable -- communicable diseases

   22      and quarantines, and I think one has to read this provision in

   23      harmony with those.

   24              And the third -- and I think this is where the plaintiff

   25      spends most of his time on the harmonization question, is one
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 33 of 56 Page ID 32
                                 #:39710

    1      needs to read this provision potentially in light of Congress's

    2      special treatment of minors through statutory protection that

    3      apply only to them and upon their having entered the country.

    4      And so I -- I understand your argument about this provision,

    5      but don't I have to ensure that it can be read consistent with

    6      other statutory provisions that do have some relevance here?

    7                  MS. LIN:   Yes, Your Honor, and if I may address each

    8      of those concerns in turn.

    9              On the term -- on the idea that the immigration laws do

   10      provide procedures for removal for expulsion or -- the --

   11      the -- putting aside the proper terminology, that may be the

   12      case, but by interpreting 265 to -- to give it the effect that

   13      we urge doesn't mean that the immigration laws, therefore, are

   14      rendered ineffective or that they are no longer, you know,

   15      applicable.   What we have here is that a -- a temporary

   16      suspension of application of these immigration procedures to a

   17      subset of aliens determined to be posing public health risks.

   18      And so they apply across -- those provision apply across the

   19      board where the section 265 scope is very limited and very

   20      targeted.

   21              It is the most rarest of the situation as we have today,

   22      a global pandemic, which is unprecedented.        So you can -- you

   23      can harmonize the two statutory schemes in that way because

   24      Congress clearly intended that when there's a public health

   25      emergency threatening the American public, that has to take
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 34 of 56 Page ID 33
                                 #:39711

    1      precedent.

    2                   THE COURT:   But I'm not sure you're quite grappling

    3      with my question, which is -- and maybe -- I apologize -- I

    4      didn't frame it quite clearly enough.

    5              It seems to me that the immigration statutes -- well,

    6      let me back up for a second.      It seems to me that there are at

    7      least three relevant terms that we need to define or at least

    8      potentially think about defining.      One is entry, one is

    9      introduction, and one is removal or return.        And it's quite

   10      clear that one thing Congress did not do in the statute was

   11      expressly grant the Surgeon General and the director of the CDC

   12      the power to order the return or removal of persons.

   13              The question is whether the prohibition on introduction

   14      includes the power to remove.      Plaintiffs say it doesn't.      You

   15      say it does.    But why is that so?    If Congress in the

   16      immigration statutes knows how to grant either protections

   17      around or authority regarding removal but did not do so at

   18      least expressly here, why don't we infer from that that

   19      Congress didn't intend to grant the Surgeon General or director

   20      of the CDC the power to remove?

   21                   MS. LIN:   So, Your Honor, the term "introduction"

   22      kind of -- kind of -- if I -- or should ride on how we

   23      determine what return means.      But, yeah, Congress didn't use

   24      the word "removal," but it's also not doing that in

   25      section 265.    Remember, the government's position and the
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 35 of 56 Page ID 34
                                 #:39712

    1      interpretation is this is -- only applies to those who are

    2      still in the midst of moving into the United States, just

    3      crossed the border, and they're near the border.         We're not

    4      talking about the situation that plaintiff is positing, which

    5      is a situation where someone who's already in the United States

    6      was no longer being introduced, and so this you can see from

    7      the cases that the plaintiff relies on.       Valentine v.

    8      United States case that they say we failed to discuss in our

    9      opposition brief, it involved the extradition -- extradition --

   10      sorry -- extradition of native-born U.S. citizens who are

   11      charged with crimes in foreign crimes, or in Padilla v.

   12      Kentucky, we're talking about a lawful permanent resident who

   13      has lived in the United States for 40 years and was being

   14      deported.    We're clearly not talking about those kinds of

   15      situations.

   16                So to say that it's because this is akin to, you know,

   17      perhaps ex- -- extradition or the type of deportation due to

   18      criminal convictions, that's not -- that's not what we're

   19      saying, and that's not -- how the 265 should be interpreted

   20      anyway.

   21                   THE COURT:   And a year ago, if -- if the plaintiff

   22      had been apprehended as he was, he would have been placed in

   23      so-called removal proceedings; correct?

   24                   MS. LIN:   Yes, I believe so.

   25                   THE COURT:   So Congress at least would have thought
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 36 of 56 Page ID 35
                                 #:39713

    1      that -- that even when he was apprehended, you know, very close

    2      to the border and before entering society in the sense that you

    3      discuss, Congress would have described the proceedings into

    4      which he would have been placed as removal proceedings even at

    5      that very, very, very early stage of his entry.        Why doesn't

    6      that suggest that what is happening here is also a removal or

    7      would also be a removal?

    8                 MS. LIN:   Because the Public Health -- the Public

    9      Health Service Act provisions are not thinking in the framework

   10      of immigration.    So it's not using terminologies as they would

   11      in an immigration context.     It's talking about what the

   12      government is authorized to do, the chief public health

   13      official is authorized to do in the face of a pandemic such as

   14      this, and using the word prohibiting -- shall have the power to

   15      prohibit the introduction, for that to have meaning, it has to

   16      encompass a scenario that we're talking about here because,

   17      again, Congress was clear --

   18                 (Indiscernible simultaneous cross-talk.)

   19                 THE COURT:    Well, you just said it has to encompass.

   20      Why can't this provision mean that the director of the CDC or

   21      the Surgeon General can prohibit anyone from entering Mexico --

   22      entering from Mexico?

   23                 MS. LIN:   It certainly can do that and it does do

   24      that, but as Your Honor must realize -- right? -- because a lot

   25      of times covered aliens will present themselves to that -- at
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 37 of 56 Page ID 36
                                 #:39714

    1      the ports of entry or the border patrol stations.         And so

    2      they're going to be people who are apprehended near the border.

    3      And so this is the kind of situation that Congress intended

    4      that, you know, in the future, you will issue regulations to

    5      govern that kind of scenario and, so again, because the disease

    6      doesn't stop at the border.      So -- so it's -- it doesn't -- it

    7      doesn't mean that the power stops at the border.

    8              And so here in formulating the regulations, the CDC

    9      considers the risk of the disease can be traveling into the

   10      United States through travelers, and so that was something that

   11      underlies the concept that when you're -- when you have the

   12      power to prohibit, it necessarily includes for those who slip

   13      through the border even for -- for -- for a mile or less, you

   14      know, or anywhere has to be effective in order to achieve the

   15      purpose of the statute, which is to stop the spread of the

   16      disease.

   17              So, again, you know, there is significant discussion by

   18      the CDC director talking about that because these kinds of

   19      aliens, these kinds of covered aliens, present the same risk as

   20      those who present themselves at the border because they're all

   21      held at the congregate setting.      So -- so it is certainly --

   22      it's not entirely directed by the plain language.         It is

   23      certainly a reasonable interpretation as authorized by the

   24      statute for the CDC to do.

   25                 THE COURT:    Can you -- can you address the two other
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 38 of 56 Page ID 37
                                 #:39715

    1      ways in which -- my question indicated the statute needs to be

    2      harmonized with others, and one is, you know, obviously the --

    3      the ways in which the immigration statutes deal with

    4      communicable diseases and quarantine issues, and then the

    5      second is the special protections that are granted in the

    6      immigrations statutes to minors?

    7                 MS. LIN:   Sure, Your Honor.     So I was moving on.     So

    8      on the question about the health -- health-related grounds for

    9      inadmissibility, so that certainly is there and they -- in

   10      fact, they've been there since the plaintiffs said even before

   11      the enactment of the predecessor statute section 265.         And so

   12      they -- so just like their existence cannot mean that

   13      Congress -- that Congress didn't also intend to authorize the

   14      CDC or the Secretary to address a situation of a pandemic.

   15              Again, we're not saying that these provisions, the

   16      health-related grounds or inadmissibility, are -- are

   17      inapplicable.    All we're saying is it's trying to address an

   18      entirely different situation.      They're trying to address the

   19      individual circumstances of the people who are seeking

   20      admission to the United States.      So if you look at the

   21      provisions, for example, talking about, you know, this is --

   22      referring to 8 U.S.C. 1222, it says for purposes of determining

   23      whether an alien is admissible, it can detain the alien for

   24      observation and an examination for a sufficient amount of time

   25      to determine whether he belongs in an inadmissible class.          And
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 39 of 56 Page ID 38
                                 #:39716

    1      the -- having a communicable diseases is an inadmissible ground

    2      for -- is the ground that an alien is not admitted.         So that

    3      process, you know, firmly -- would work in the normal ordinary

    4      case when we're not facing a public health crisis.         So that is

    5      not more specific in any particular -- it's not -- any

    6      particular way, because it applies across the board to all

    7      aliens who present themselves to try to enter the

    8      United States.

    9              So, again, the -- the rule of the statutory construction

   10      of the specific versus general would -- would -- should lend

   11      support to the interpretation that 265 should override

   12      temporarily and, to a limited extent, to the covered aliens

   13      that are addressed by the CDC order.       So, yes, in the sense

   14      that the -- the -- these precise provisions aren't applicable

   15      in that short duration, but that, by no means, suggests that

   16      265 should be rendered a nullity because -- which is kind of

   17      what the plaintiff is proposing here.

   18                 THE COURT:    All right.

   19                 MS. LIN:   Does that answer your questions?

   20                 THE COURT:    Why isn't their reading not rendering 265

   21      a nullity but authorizes the CDC to prohibit, in my view,

   22      perhaps the entry of people from Mexico, notwithstanding all

   23      other substantive immigration laws or orders, perhaps to

   24      include U.S. citizens, so it could have true teeth, but to

   25      harmonize that power, or at least the statute with other
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 40 of 56 Page ID 39
                                 #:39717

    1      immigration statutes, is to say but there are other statutes

    2      that deal with the treatment of persons once they are on U.S.

    3      soil, generally and specifically minors, and that saying the --

    4      the CDC still has the power to basically shut the border with a

    5      country in the context of a true communicable disease concern

    6      is not to read no power for the CDC but is to simply say

    7      that -- but that once the person is in the United States, there

    8      are all these other statutes that apply.       And nothing in 265,

    9      at least by its terms, includes language like notwithstanding

   10      any other law, and there's nothing at least expressly in 265

   11      saying that 265 takes precedent over those other statutory

   12      protections.

   13                  MS. LIN:   Your Honor, I think that the language --

   14      the questions that I answered is -- is answered by 265 itself;

   15      right?   That it doesn't draw a line at the border.        Congress

   16      could have, but Congress didn't draw the line at the border.

   17      And, again, for there to be power to prohibit the -- the

   18      scenario Your Honor describes is -- will present the kind of

   19      public health risk that the CDC order is designed to address.

   20      Because we're talking about people who then would seek entry or

   21      cross the border illegally between ports of entries and those

   22      are taken into congregate settings and, therefore, present the

   23      kind of public health concerns that the CDC director is trying

   24      to avoid.

   25               So, again, because the statute doesn't draw the line at
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 41 of 56 Page ID 40
                                 #:39718

    1      the border and is an invisible line in that sense -- so we have

    2      to look what is the power that is given as opposed to drawing

    3      an arbitrary line that Congress itself doesn't even draw, and,

    4      in fact, Congress must have known that, you know, diseases

    5      don't stop at the nation's borders.       So I think that the fair

    6      interpretation and the correct interpretation is not to then

    7      arbitrarily set a line to the power of the 265 that Congress

    8      has given the CDC to enforce.

    9                   THE COURT:   Thank you.

   10              Do you want to turn to the arbitrary and capricious

   11      argument and then address irreparable harm?        And then -- and

   12      then I think we'll turn back to the plaintiffs for rebuttal --

   13      or plaintiff for rebuttal.

   14                   MS. LIN:   Your Honor, I would like to just address --

   15      I'm sorry.    I didn't touch on the third question that you

   16      actually had about --

   17                   THE COURT:   Oh.

   18                   MS. LIN:   -- children in particular and why there was

   19      no carve out for children.      And I think that this is -- you

   20      know, just going back to the idea that this is a public health

   21      order designed to address a public health emergency.         So we

   22      have a situation where the covered alien includes adults and

   23      children, and the consideration that the CDC director had was

   24      that who was presenting public health risk and who are the ones

   25      that need to be -- whose -- whose introduction need to be
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 42 of 56 Page ID 41
                                 #:39719

    1      prohibited.

    2              And so it's in that context that the children and adults

    3      are treated alike.    Because what -- from the public health

    4      prospective, the CDC director's view is that this is -- this

    5      collective group is a group that's presenting a risk.

    6              So if you look at the covered alien groups, they're not

    7      homogeneous.    They -- you can probably put them in various

    8      different kinds of categories, but that's not the public health

    9      consideration before the CDC.      So, of course, the CDC director

   10      was aware of the impact on covered aliens, and that would

   11      include both adults and children and -- and particularly about

   12      their -- their right to pursue procedures under the immigration

   13      laws.   But he drew the line as to those who he determined to

   14      present the serious health risk, and he's, again --

   15      Your Honor -- as Your Honor's aware, he's the nation's top

   16      official on how to best protect the public, and, you know, just

   17      as Your Honor has recognized and Chief Justice Roberts has

   18      recognized, that the situation on the ground is rapidly

   19      changing.   And this is -- this is -- the public officials are

   20      trying to actively shape their responses to changing facts.

   21      And this is, you know, again, the first pandemic that the

   22      United States has faced since the early -- early 20th century.

   23      So -- so all these need to be taken into account in

   24      assessing -- well, maybe the order should have been carved this

   25      way or tweaked this other way.      So that -- it's a kind of
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 43 of 56 Page ID 42
                                 #:39720

    1      public health determination that we urge the Court not to

    2      engage in.

    3                   THE COURT:   Thank you.

    4                   MS. LIN:   So I guess, you know, moving on to the

    5      arbitrary and capricious point, I kind of -- or the preview,

    6      which is these arguments that I've just said, you know, apply

    7      equally to the arbitrary and capricious discussion, but, again,

    8      the standard for reviewing agency action under the arbitrary

    9      and capricious standard is highly deferential and is very

   10      narrow, and the Court -- the Court's review is very limited to

   11      see where the CDC director articulated reasons that justifies

   12      his actions in a way that even if this Court does not agree

   13      with the CDC director's determination.

   14              So there are four central points that underlie the CDC

   15      director's assessment, which is that there are just practical

   16      constraints related to the physical structure and operation of

   17      the CBP facilities at or near the border, and those are, at

   18      least in the short term, insurmont- -- insurmountable and

   19      practical problems that must be taken into account for -- for

   20      the -- the public health measure to be effective.

   21              And also this is a disease that is highly contagious.

   22      There are no vaccines.     There are no widely spread

   23      therapeutics.    And -- and because of the nature of that -- this

   24      particular disease, that causes the physical structures and

   25      operations to be -- key facilities to be even more vulnerable
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 44 of 56 Page ID 43
                                 #:39721

    1      to -- to be incub- -- incubators of diseases.

    2              And the third is the consideration of the public health

    3      care resources that we have at the -- near the border region,

    4      you know, states.    The CDC director determined that the states

    5      along the southern border have some of the lowest numbers of

    6      hospital beds per hundred thousand people.        And, you know,

    7      three of those states -- I think Arizona, California, and

    8      Texas -- they have the largest numbers of residents living in

    9      primary care shortage areas.      And so that is another

   10      significant consideration of having an influx of people who may

   11      need to seek health care, could potentially severely affect the

   12      resources available for the domestic population.

   13              And, you know, there are also significant considerations

   14      about potentially infecting DHS personnel who have very

   15      important functions they have to perform at the border.         It's

   16      not just immigration functions.      They also have law enforcement

   17      functions and many other things to make sure that the people

   18      crossing borders and -- and, you know, supplies crossing

   19      borders are moving smoothly.      So all those very important

   20      compelling government considerations underlie the CDC

   21      director's decision.

   22              And, you know, this is not something that they do so

   23      just as a preventative measure in -- in that way, because both

   24      Mexico and Canada are severely impacted by COVID-19.         And

   25      especially recently Mexico has a huge spike in the number of
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 45 of 56 Page ID 44
                                 #:39722

    1      cases.    So these are serious and considerable harms that the

    2      United States could be facing if there's free flow of people.

    3      And, in fact, you know, as we lay out in briefs, the -- the

    4      countries themselves -- the three countries themselves have

    5      closed the border to travel.      So, yes, all of this seems like

    6      very drastic measures, but we are -- but these are

    7      extraordinary times, and the measures have to met -- measure up

    8      to what is necessary to meet the -- the crisis that's being

    9      presented.    And the CDC director did so.     And so, again, given

   10      the deference that he's entitled both as recognized by the

   11      Supreme Court and this Court about the importance of the

   12      scientific basis of the public official's determination, all

   13      those determinations are entitled to strong deference even

   14      beyond just the typical, you know, APA arbitrary and capricious

   15      review.

   16                   THE COURT:   Thank you.   Do you want to briefly

   17      address the balance of harms, Ms. Lin?

   18                   MS. LIN:   Yes.   So the balance of harms here, again,

   19      as I mentioned earlier, that the likelihood of success on the

   20      merits should be determinative of the balance of harm question

   21      because, you know, again, as I -- I don't -- I sound like a

   22      broken record, but -- but here the harm that we're assessing is

   23      the public health measure that has been determined to be

   24      necessary by the top health -- public health official, and

   25      he -- he determined that this -- his order is in the public
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 46 of 56 Page ID 45
                                 #:39723

    1      interest.

    2              And so there is every government interest and public

    3      interest in ensuring that his order is implemented.         And, in

    4      fact, the -- the -- it's well recognized that any time the

    5      government is enjoined by the court from effectuating the law,

    6      it suffers the form of irreparable injury.        So this is

    7      particularly the case here given the nature of the CDC order

    8      before this Court.

    9              And so, you know, the concern, of course, is that the

   10      efficacy of the order will be compromised if we start chipping

   11      away looking at each and every individual, whether, perhaps,

   12      this person should be accepted and that person should be

   13      accepted.   And that's not the premise, and that's not how the

   14      CDC order can be effected.     So for those reasons, we think that

   15      the balance of equities tips against issuing an injunction.

   16                  THE COURT:   Thank you very much, Ms. Lin.

   17              Mr. Gelernt, would you like, I think, a short rebuttal?

   18                  MR. GELERNT:   Thank you, Your Honor.

   19              Just a couple of very brief points.       It sounds like the

   20      government would -- is saying the outer limit they need to get

   21      the administrative record is July 10th, and I want to

   22      reemphasize that we can be prepared to move very quickly once

   23      we get the record in whatever amount of days the Court feels is

   24      appropriate.    Certainly a week or less is fine with us.

   25              Again, I want to just reemphasis on the irreparable
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 47 of 56 Page ID 46
                                 #:39724

    1      harm, we are only talking about this one boy so that the Court

    2      can issue a considered summary judgment decision, and then if

    3      either side wants to appeal that, it's a full decision.

    4              The third point I would just make is on the other

    5      countries.   I think we have put in evidence -- and I think the

    6      Court can find evidence from UNHCR or other places, that asylum

    7      seekers and children are not being turned way by other

    8      countries.   Canada has expressly exempted unaccompanied

    9      children.    So that, I think, is correct.

   10              And, you know, again, on the children's point,

   11      Your Honor, Congress has specifically said a child who shows up

   12      at the border needs to be placed in removal proceedings.          And

   13      whatever the government wants to call that expulsion, whatever,

   14      it's clear they're being sent back to their -- their home

   15      country like removal, and Congress has said whether they're

   16      inside the country, right at the border, it doesn't matter.

   17      These protections apply.     And I don't think the government

   18      seriously contests that.

   19              And so -- and our final point is just that the

   20      government's position would suggest a very serious delegation

   21      of power to an agency by implication, and that's in -- in

   22      contrast to how the -- that Congress has always treated

   23      removal, expressly stating it, and that's specifically tied to

   24      children and asylum seekers.

   25              So unless the Court has further questions, I would -- I
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 48 of 56 Page ID 47
                                 #:39725

    1      would leave it at that.

    2                 THE COURT:    Thank you.   Ms. Lin, anything you would

    3      like to add?

    4                 MS. LIN:   No, Your Honor.

    5                 THE COURT:    Thank you.   So when we last convened and

    6      we discussed the possibility of a briefing schedule and the

    7      government's agreement not to return or remove the plaintiff

    8      but for 11:59 p.m. today, I indicated that I would likely to

    9      rule on the motion orally, I think in part, because of the

   10      government's concern this move relatively quickly.         And so,

   11      whereas in the normal course I might have written an opinion, I

   12      am, in fact, going to do my best to rule orally here.

   13              And in particular, I am going to extend the order

   14      staying or enjoining the return of plaintiff to his home

   15      country or his removal from the United States until I resolve

   16      what I hope to be expedited summary judgment motions that --

   17      that I intend to have briefed very quickly, but as to which in

   18      the first instance, I'm going to have the parties meet and

   19      confer for purposes of proposing a schedule, both for their

   20      submission and then for their oral argument.

   21              So that is the order that I will enter today.        So to be

   22      clear, the plaintiff shall not be returned to his home country

   23      or removed from the United States unless and until I resolve

   24      the case on the merits.

   25              As to the procedure for doing so, I'm going to order the
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 49 of 56 Page ID 48
                                 #:39726

    1      parties to meet and confer and propose to me either joint --

    2      jointly a schedule or their own view for the schedule for the

    3      submission of summary judgment briefs and oral argument on

    4      those motions, taking into account, of course, the

    5      representations by the government about the administrative

    6      record.

    7                Now as to the basis of the extension of the stay of the

    8      prior order, it is true course that a party seeking preliminary

    9      injunction or stay must demonstrate likelihood of success on

   10      the merits, likely irreparable harm in the absence of

   11      preliminary relief, a balance of the equities in its favor, and

   12      in accord with the public interest.       Many cases say that,

   13      including the League of Women Voters of the United States v.

   14      Newby, 838 F.3d 1 at 6, D.C. Circuit (2016).

   15                Plaintiff is a 16-year-old boy from Honduras whose

   16      father is located in the United States and has a pending asylum

   17      case.   Plaintiff was apprehended on June 4th, approximately

   18      1 mile from the Texas-Mexico border after apparently having

   19      crossed the border without presenting himself to U.S.

   20      officials.    There's no indication that plaintiff has COVID-19

   21      or any symptoms.

   22                It is undisputed that if plaintiff had been apprehended

   23      a year ago, he would have been entitled to various protections

   24      applicable to minors in his circumstances.        Among other things,

   25      the Trafficking Victims Protection Reauthorization Act created
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 50 of 56 Page ID 49
                                 #:39727

    1      safeguards related to the care, custody, and removal

    2      proceedings of unaccompanied children and confirmed ORR's

    3      responsibility to ensure their care.       Children from countries

    4      other than Canada and Mexico must be transferred to ORR custody

    5      within 72 hours of apprehension absent exceptional

    6      circumstances.    ORR's responsible for housing the children and

    7      properly placing them in the least restrictive setting.         ORR

    8      does not operate its own housing facilities but, instead,

    9      contracts with providers.

   10                Further, TVPRA includes safeguards related to removal

   11      proceedings, including full removal proceedings before an

   12      immigration judge with the opportunity for administrative

   13      appeal.    Those no fast-track removal process and unaccompanied

   14      children are also entitled to access to counsel and a child

   15      advocate.    The parties have -- the plaintiff has briefed other

   16      protections that likely would have -- would have applied to

   17      plaintiff here.

   18                Defendants argue, however, that these protections are

   19      inapplicable to plaintiff because an order from the Center of

   20      Disease Control regarding COVID-19, which is derived from

   21      statutory authority contained in 42 U.S. Code § 265, permits

   22      the return of individuals in circumstances similar to the ones

   23      that the plaintiff is in and to include plaintiff.

   24                In my view, the plaintiff is likely to succeed on the

   25      question of whether 42 U.S.C. 265 grants the director of the
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 51 of 56 Page ID 50
                                 #:39728

    1      CDC the power the government articulates here for three related

    2      reasons.   The first is that the statute authorizes the director

    3      of the CDC to prohibit the introduction of persons and property

    4      by its plain terms.     There's a serious question about whether

    5      that power includes the power also to remove or exclude persons

    6      who are already present in the United States.        There are other

    7      provisions, obviously, in the immigration statutes that

    8      reference the power to return or to remove.        The fact that

    9      Congress did not use those terms here, I think, is -- suggests

   10      at a minimum that the power to remove is not granted by section

   11      265.

   12              Even if the power to remove were read by section 265,

   13      the plaintiff has likelihood of success because the provision,

   14      in the Court's view, should be harmonized, to the maximum

   15      extent possible, with immigration statutes, including those

   16      already referenced that grant special protections to minors and

   17      also those immigration statutes that deal with communicable

   18      diseases and quarantines.

   19              Because the Court concludes that the plaintiff has a

   20      likelihood of success on whether -- I apologize.         The Court, in

   21      addition, does not believe that the CDC director is likely

   22      entitled to Chevron deference; whereas, here the provision at

   23      issue, 42 U.S. Code 265, needs to also be read in light of

   24      statutes that the CDC director quite plainly has no special

   25      expertise regarding, and also whereas, here the order does very
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 52 of 56 Page ID 51
                                 #:39729

    1      little by way of an analysis of what exactly the power to

    2      prohibit the introduction of persons and property means.

    3              Having concluded that the plaintiff is likely to succeed

    4      on the argument that the CDC director does not have this power

    5      under 42 U.S.C. 265, the Court need not reach the question of

    6      whether the CDC's order is otherwise arbitrary and capricious.

    7      Although the Court does find that the government's arguments

    8      regarding the current pandemic steps that would be appropriate

    9      to ensure the -- the reduced communication of the disease and

   10      similar questions are well founded and if the Court were to

   11      reach the arbitrary and capricious question, the Court would

   12      likely conclude that the order is not arbitrary and capricious.

   13      But for the reasons stated, the Court need not reach that

   14      question.

   15              As to the balance of harms, the plaintiff has submitted

   16      under seal a declaration describing the possible harms that

   17      would result from plaintiff's return to Honduras.         It is

   18      certainly the case that plaintiff has not established that

   19      those harms are certain to occur, but there is at a minimum the

   20      risk that those harms, which are specified in some detail,

   21      could occur.    And so the Court concludes that the plaintiff has

   22      established -- the plaintiff has established the -- that he is

   23      likely to suffer irreparable harm in the absence of an order

   24      here.

   25              On the other side of the ledger, as the parties note,
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 53 of 56 Page ID 52
                                 #:39730

    1      the third and fourth factors for preliminary injunctive relief

    2      when the government is the defendant merge, and while there is,

    3      of course, a general concern about the transmission of COVID-19

    4      that the Court, of course, recognizes, as noted earlier, this

    5      is a -- and as the plaintiff has stressed, this is a single

    6      plaintiff case where the plaintiff has, so far as the Court is

    7      aware -- there appears to be no evidence to the contrary.          The

    8      plaintiff has -- does not have COVID-19 and has no symptoms of

    9      COVID-19 and at this point was apprehended well more than 15

   10      days ago.   So to the extent that he may have had COVID-19, any

   11      potential harm, it seems to the Court, would have occurred

   12      already from his presence in the United States.        And at least

   13      that kind of harm would not be remedied by his return; that is,

   14      to say, the transmission by him of COVID-19.

   15              And, more generally, while the Court, of course,

   16      understands that the government has an interest in

   17      administering in the immigration context the system and the

   18      rules relevant to reducing transmission of COVID-19, the Court

   19      concludes that in the context of this matter, that the balance

   20      of harms tips in the plaintiff's favor in light of the showing

   21      he has made under seal of the possibility of harm to him upon

   22      return, balanced against the fairly reduced or, if any, showing

   23      of harm by the government from his continued nonremoval.

   24              Having said all of that, the Court does not intend for

   25      this order to extend indefinitely.       I do believe that the most
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 54 of 56 Page ID 53
                                 #:39731

    1      appropriate procedural mechanism here is to, for the reasons

    2      stated, keep the plaintiff in the United States -- or at least

    3      not to have him removed to Honduras or Mexico -- but to resolve

    4      fully and finally this case on the merits on an expedited basis

    5      so that he can either be removed, as the government argues, or

    6      can continue to stay in the United States, as plaintiff will,

    7      of course, urge.

    8              So with that, I intend to get an order out today

    9      delineating just the basics of the order.        That is to say, that

   10      plaintiff is -- shall not be returned to his home country or

   11      removed from the United States until resolution of this case on

   12      the merits and ordering the parties to meet and confer and

   13      propose summary judgment briefing.

   14              But do the parties have questions about my rulings,

   15      which, of course, I'm doing as quickly as possible in part

   16      because I believe that was at least implied by the government's

   17      consent to not remove the plaintiff before today.         But if there

   18      are any ambiguities or questions the parties would like to ask,

   19      please do so.

   20              I'll start with plaintiff's counsel, Mr. Gelernt.

   21                 MR. GELERNT:    Nothing from us, Your Honor.

   22                 THE COURT:    Ms. Lin.

   23                 MS. LIN:   Nothing from the government, Your Honor.

   24                 THE COURT:    Okay.   So you will see hopefully an order

   25      from me today, and -- and, again, I will stress that I would
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 55 of 56 Page ID 54
                                 #:39732

    1      like the merits briefing to move quickly.        Obviously we have to

    2      wait on the administrative record, to some extent, but I hope

    3      to receive from the parties in relatively quick fashion the --

    4      either the joint proposal or the competing proposals for

    5      further briefing schedule.     So thank you all.     Have a nice rest

    6      of your day.

    7                 (The proceedings concluded at 11:38 a.m.)

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:85-cv-04544-DMG-AGR Document 897-2 Filed 07/29/20 Page 56 of 56 Page ID 55
                                 #:39733

    1                  CERTIFICATE OF OFFICIAL COURT REPORTER

    2

    3                I, Nancy J. Meyer, Registered Diplomate Reporter,

    4      Certified Realtime Reporter, do hereby certify that the above

    5      and foregoing constitutes a true and accurate transcript of my

    6      stenograph notes and is a full, true, and complete transcript

    7      of the proceedings to the best of my ability.

    8

    9                           Dated this 24th day of June, 2020.

   10

   11                           /s/ Nancy J. Meyer
                                Nancy J. Meyer
   12                           Official Court Reporter
                                Registered Diplomate Reporter
   13                           Certified Realtime Reporter
                                333 Constitution Avenue Northwest, Room 6509
   14                           Washington, D.C. 20001

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
